Citation Nr: 1009674	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-35 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed sleep apnea.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to August 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the RO.



FINDINGS OF FACT

1.  The Veteran did not manifest complaints or findings of 
sleep apnea in service or for many years thereafter.  

2.  The Veteran has not presented credible lay assertions to 
establish that he had exhibited manifestation of sleep apnea 
in service or experienced continuous symptomatology 
attributable thereto in the years since his discharge from 
active duty.  

3.  The currently demonstrated sleep apnea is not shown to be 
due to any documented event or incident of the Veteran's 
period of active service or to have been caused or aggravated 
by a service-connected disability.   



CONCLUSION OF LAW

The Veteran's disability manifested by sleep apnea is not due 
to disease or injury that was incurred in or aggravated by 
active service; nor is it proximately due to or the result of 
the service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.")

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a non-service-
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2009).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Here, the service treatment records show that the Veteran 
underwent surgery in March 1990 due to complaints of external 
nasal deformity and left-sided nasal airway obstruction.  The 
surgeon reported that there were no operative complications.  

The service treatment records are negative for any complaints 
or findings of sleep apnea.  

The Veteran was referred for sleep apnea in August 2002.  His 
private physician, Dr. W., reported an impression of 
obstructive sleep apnea with loud snoring, daytime 
sleepiness, witnessed apneas, second shift worker, sleep 
hygiene abuse; hypertension, and overweight.  

Following a sleep study in September 2002, Dr. W. made a 
final diagnosis of sleep apnea.  He characterized it as 
moderate obstructive sleep apnea syndrome, significant in 
supine position, with moderate snoring in all positions.  
There was also mild-moderate periodic limb movement disorder.  

The Veteran underwent a VA examination in August 2008.  The 
Veteran reported experiencing headaches, fatigue, apneic 
spells, and loud snoring.  He reported experiencing the same 
symptoms while in service.  The VA examiner diagnosed 
obstructive sleep apnea.  

After reviewing the claims file and service treatment 
records, the VA examiner opined that it was unlikely that the 
Veteran's obstructive sleep apnea was in any way related to 
the nasal deformity operated on during service.  He noted 
that, on review of the service treatment records, there was 
no indication that he complained of any symptoms related to 
obstructive sleep apnea, including daytime hypersomnolence, 
fatigue or loud snoring.  

Rather, the VA examiner observed that the Veteran had weighed 
188 pounds in December 1990 and now weighed 230 pounds.  He 
attributed the onset of sleep apnea to this post-service 
weight gain.  

The Board has considered a statement of the Veteran's ex-
wife, who was identified as being a registered nurse.  She 
reports that, when they were married, the Veteran displayed 
very frequent episodes of holding his breath during sleep and 
that she would often nudge him awake so that he would resume 
breathing.  She asserts that the nasal surgery in service was 
an attempt to alleviate those episodes but provided no relief 
and the episodes continued.  She now recognized the Veteran's 
in-service symptoms to have been sleep apnea.  

After a careful review of the entire record, the Board finds 
that the evidence preponderates against the Veteran's claim 
of service connection for sleep apnea.  

First, overall, the medical evidence establishes that the 
Veteran did not manifest complaints or findings linked 
specifically to obstructive sleep apnea in service or for 
many years thereafter.  

Next, in connection with the recent VA examination scheduled 
to ascertain the likely etiology of the claim obstructive 
sleep apnea, the medical examiner, who had thoroughly 
reviewed the service treatment record, noted that the Veteran 
had not exhibited symptoms reflective of obstructive sleep 
apnea during service.  

Although the Veteran's ex-wife was noted to have medical 
training as a nurse, her statements are grounded on her 
apparent personal observations of the Veteran and 
recollections about his health status during service.  To 
this extent, the Board need not undertake to assess her 
competency to provide a medical diagnosis or nexus opinion.  

Significantly, her lay assertions along with those provided 
by the Veteran in connection with his claim initially filed 
many years after service are not credible for the purpose of 
establishing the onset of any specific manifestations 
attributable to obstructive sleep apnea during service 
because they are not confirmed by previously recorded and 
more reliable clinical information and are not consistent 
with the Veteran's own statements as detailed in the 
apparently complete service treatment record at a time 
contemporaneous with his period of active service.  

Inherently, such information recorded for treatment purposes 
during service represents the best and most probative 
evidence as to what happened while the Veteran was on active 
duty.  The VA examiner carefully reviewed the entire record 
from service and found no specific symptoms related 
obstructive sleep 

In addition, the current lay assertions alone are not 
sufficient to establish a continuity of symptomatology since 
service.  The Veteran reported to the VA examiner in August 
2008 that he had had the same manifestations in service, but 
added that the condition was first identified about five 
years prior to the examination.  

The submitted treatment records only document that, when 
initially seen for treatment in August 2002, the Veteran had 
only reported that his wife had been "telling him for 
years" that he was a loud snorer and stopped breathing when 
he was sleeping.  The Veteran also reported a history of 
surgery during service because his "nose was crooked," but 
did not relate this procedure to his sleep apnea.  

In a later postservice treatment documents, the Veteran's 
primary symptoms were identified as being those of loud 
snoring and excessive sleepiness, but neither manifestation 
was identified in the service treatment record or by his ex-
wife in her recent statement.  

Thus, on this record, there clearly is no continuity of 
treatment demonstrated in this case as the Veteran provided 
records dealing with medical care beginning in 1992.  In 
addition, the earlier VA medical records from 1992 do not 
contain references to any complaints or findings of sleep 
apnea.  

Accordingly, as the lay assertions are not found to be 
credible, the Board finds that the VA medical opinion is 
controlling in this case as it is the only competent evidence 
to address the question of nexus presented in this appeal.  

The Veteran also asserts that he could not exercise regularly 
due to service-connected orthopedic disabilities and thus 
became overweight.  The Board finds no competent evidence in 
the record to support this assertion.  

To the contrary, for example, a February 2008 VA treatment 
note indicates that the Veteran was counseled on the 
importance of regular exercise and/or physical activity to 
control his blood pressure.  The VA examiner attributed the 
onset of the sleep apnea in large part to postservice weight 
gain, but did not implicate any service-connected disability 
in the development of the sleep apnea or in connection with 
the Veteran gaining weight after service.  

Due to the foregoing, the claim of service connection for 
sleep apnea must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518 (1996).  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter.  Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in January 2008 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, notice of what part VA 
will attempt to obtain, and notice of the appropriate 
disability rating and effective date of any grant of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA satisfied its duty to assist by obtaining service 
treatment records, VA treatment records, and private 
treatment records.  A VA examination was conducted, and a 
medical opinion was provided.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  


ORDER

Service connection for sleep apnea is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


